927 A.2d 199 (2007)
CITY COUNCIL FOR the CITY OF PHILADELPHIA, Petitioner,
v.
The PENNSYLVANIA GAMING CONTROL BOARD, Respondent.
HSP Gaming, LP, Intervenor,
Philadelphia Entertainment and Development Partners, LP, Intervenor,
Pinnacle Entertainment, Inc. and PNK (PA) LLC, Intervenor.
Supreme Court of Pennsylvania.
June 22, 2007.

ORDER
PER CURIAM.
AND NOW, this 22nd day of June, 2007, the Application for Summary Relief filed by HSP Gaming is granted. The Petition for Review filed by Petitioner is dismissed for lack of standing pursuant to Society Hill Civic Ass'n v. Pennsylvania Gaming Control Board, ___ Pa. ___, ___ A.2d ___ 2007 WL 1610165 (June 4, 2007). Petitioner's request for oral argument and Applications to Lodge are denied. HSP's Motion to Strike City Council's Petition for Review is dismissed as moot. Petitioner's request for confidential documents identified in the Certified List of All Documents that Comprise the Certified Record in Accordance with Pa.R.A.P.1952(b) is denied.
Justice Castille and Saylor dissent. See Society Hill Civic Ass'n v. Pennsylvania Gaming Control Bd., ___ Pa. ___, ___, ___ A.2d ___, ___, 2007 WL 1610165, *8-9 (June 4, 2007) (Saylor, J., dissenting).